REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.
Regarding claim 1 and its dependent claim(s), if any, the prior art (e.g., US 2020/0038685) discloses a device comprising: a multileaf collimator (32), said multileaf collimator comprising an array of leaves (50) and slits (52); said array comprising an alternation of leaves and slits and extending in a longitudinal direction (fig. 6a), said longitudinal direction being defined as a direction extending from an entrance plane of the array to an exit plane of the array (fig. 3), each leaf being located between two slits (fig. 6a); at least one leaf or at least one slit of the array has a thickness different from a thickness respectively of at least one other leaf or at least one other slit of the array in the entrance plane or exit plane of the array (fig. 6a and par. 69); and a thickness of at least one leaf or a thickness of at least one slit of the array varies in the longitudinal direction (fig. 6a; as seen by the slits widening); said device having a source of emission of an incident electromagnetic beam or a source of emission of an incident beam of subatomic particles (26), said source being arranged for emitting the beam in the direction of the entrance plane of the array (fig. 3), said multileaf collimator being arranged for obtaining, from the incident beam, a desired arrangement of beams (fig. 1) at a target (at 40); and the arrangement of beams constitutes an array of minibeams for radiotherapy treatment (abstract) and forms an alternation of high-energy lines and lower-energy lines (fig. 1). 
However, the prior art fails to disclose or fairly suggest a device including: at least one slit/leaf interface of the array is parallel to at least another slit/leaf interface of the array, said at least one slit/leaf interface and said at least another slit/leaf interface are formed at a non-zero angle relative to a central plane of the array, the central plane of the array being parallel to the longitudinal direction and linking two opposite internal walls of the multileaf collimator between which the leaves extend, in combination with all of the other recitations in the claim. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chih-Cheng Kao whose telephone number is (571)272-2492.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Chih-Cheng Kao/Primary Examiner, Art Unit 2884